Citation Nr: 1538727	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  14-08 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Iowa Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa, which denied the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claims (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such record reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  


FINDING OF FACT

In a March 2014 written communication, the Veteran withdrew his appeal concerning entitlement to service connection for bilateral hearing loss and tinnitus.  


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal of the issues of entitlement to service connection for bilateral hearing loss and tinnitus have been met.  38 U.S.C.A. § 7105(b)(2) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2015).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204(c) (2015).  

In a March 2014 written communication attached to his VA Form 9, the Veteran stated that he wished to withdraw his pending appeal of entitlement to service connection for bilateral hearing loss and tinnitus.  The Veteran's written statement indicating his intention to withdraw the appeal as to these issues satisfies the requirements for the withdrawal of a substantive appeal.  See 38 C.F.R. § 20.204 (2015). 

As the Veteran has withdrawn his appeal as to the issues of entitlement to service connection for bilateral hearing loss and tinnitus, there remain no allegations of errors of fact or law for appellate consideration concerning these issues.  The Board therefore has no jurisdiction to review these issues.  

Accordingly, the issues of entitlement to service connection for bilateral hearing loss and tinnitus are dismissed.  


ORDER

The appeal concerning the issues of entitlement to service connection for bilateral hearing loss and tinnitus is dismissed.  




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


